   Case 3:19-cv-02450-C Document 38 Filed 05/18/20                  Page 1 of 3 PageID 245



                          THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 LARRY HYCHE,

         Plaintiff,

                 v.                                     Case No. 3:19-CV-02450

 EQUIFAX INFORMATION SERVICES, LLC;                     Hon. Sam R. Cummings
 EXPERIAN INFORMATION SOLUTION,
 LLC; TRANS UNION, LLC; AND
 NATIONSTAR MORTGAGE, LLC,

         Defendants.


        DEFENDANTS EXPERIAN INFORMATION SOLUTIONS, INC.,
 EQUIFAX INFORMATION SERVICES LLC, AND TRANS UNION LLC’S MOTION
FOR JUDGMENT ON THE PLEADINGS OR, IN THE ALTERNATIVE, TO STAY THE
                         PROCEEDINGS

        Pursuant to Federal Rule of Civil Procedure 12(c), Defendant Experian Information

Solutions, Inc. (“Experian”), Equifax Information Services LLC (“Equifax”), and Trans Union

LLC (“Trans Union” and, collectively, “Defendants”) respectfully move this Court to dismiss all

of Plaintiff’s claims.

        Defendants move for dismissal of Plaintiff’s claims pursuant to Rule 12(c) for the

following reasons:

    1. Plaintiff’s claims under 15 U.S.C. §§ 1681e(b) and 1681i of the Fair Credit Reporting Act

        (“FCRA”) incorrectly assume that credit reporting agencies have an affirmative duty to

        report credit accounts that does not exist in law; and

    2. Plaintiff fails to plausibly allege that Defendants willfully violated 15 U.S.C. §§ 1681e(b)

        or 1681i because Defendants’ interpretation of the FCRA is consistent with the judgment

        of multiple courts, as well as the guidance of persuasive regulatory authorities.

                                                  1
   Case 3:19-cv-02450-C Document 38 Filed 05/18/20                 Page 2 of 3 PageID 246



       Alternatively, Defendants respectfully move this Court to stay the case until a resolution

has been reached in the 5th Circuit case of Hammer v. Equifax Info. Servs. LLC, et al., No. 3:18-

CV-1502-C, 2019 WL 7602463 (N.D. Tex. Jan. 16, 2019), appeal docketed, 19-10199 (5th Cir.

filed Feb. 18, 2019).

       Defendants respectfully requests that this Court grant its Motion for Judgment on the

Pleadings. Defendants also pray for any additional relief to which this Court deems it entitled.

       Respectfully submitted May 18, 2020.

                                             /s/ Molly J. Russell
                                             Molly J. Russell
                                             Texas Bar No. 24118518
                                             mrussell@jonesday.com
                                             Jones Day
                                             2727 N. Harwood St.
                                             Dallas, TX 75201
                                             Telephone: (214) 969-5016
                                             Facsimile: (214) 969-5100

                                             Counsel for Defendant Experian Information
                                             Solutions, Inc.

                                             /s/ Anna K. Olin
                                             Anna K. Olin
                                             State Bar No. 24102947
                                             CLARK HILL STRASBURGER
                                             901 Main Street, Suite 6000
                                             Dallas, Texas 75202
                                             Tel: (214) 651-4300 Telephone
                                             Fax: (214) 651-4330
                                             anna.olin@clarkhillstrasburger.com

                                             Attorney for Equifax Information Services LLC

                                             /s/ Sarah Sublett
                                             Sarah Sublett
                                             Texas State Bar No. 24062788
                                             QUILLING, SELANDER, LOWNDS,
                                             WINSLETT & MOSER, P.C.
                                             6900 Dallas Parkway, Ste. 800
                                             Plano, TX 75024

                                                 2
   Case 3:19-cv-02450-C Document 38 Filed 05/18/20                   Page 3 of 3 PageID 247



                                              Telephone: (214) 560-5450
                                              Facsimile: (214) 871-2111
                                              ssublett@qslwm.com

                                              Attorney for Trans Union LLC


                              CERTIFICATE OF CONFERENCE

       I hereby certify that on May 8, 2020 counsel for Experian conferred with Plaintiff’s

counsel. Plaintiff indicated that he does not oppose staying the present case pending a resolution

of Hammer v. Equifax Info. Servs. LLC, et al., No. 3:18-CV-1502-C, 2019 WL 7602463 (N.D.

Tex. Jan. 16, 2019).

                                                  /s/ Molly J. Russell
                                                  Molly J. Russell


                    CERTIFICATE OF SIGNATURE REQUIREMENTS

       I hereby certify that counsel for Equifax Information Services LLC and Trans Union LLC

have consented for their signatures to be included on this filing.

                                              /s/ Molly J. Russell
                                              Molly J. Russell


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, I caused the foregoing to be electronically filed

with the clerk of court for the U.S. District Court for the Northern District of Texas, by using the

CM/ECF system, which will send a notice of electronic filing to all counsel of record, a true and

correct copy of the foregoing instrument and all attachments.

                                                 /s/ Molly J. Russell
                                                 Molly J. Russell




                                                 3
